COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ADRIANA NEVAREZ,

                            Appellant,

v.

SERGIO ELGUEA,

                            Appellee.

§

§

§

§

§

No. 08-05-00262-CV

Appeal from the 

County Court at Law No. 7

of El Paso County, Texas

(TC# 2005-J00022)



O P I N I O N

           This appeal is before the Court on its own motion to determine whether it should be
dismissed pursuant to Tex. R. App. P. 38.8(a)(1), which states:
(a) Civil Cases.  If an appellant fails to timely file a brief, the appellate court
may:
 
(1) dismiss the appeal for want of prosecution, unless the appellant
reasonably explains the failure and the appellee is not significantly injured by
the appellant’s failure to timely file a brief.

           By a letter dated November 4, 2005, this Court’s clerk informed Appellant that no
appellant’s brief or motion for extension of time had been filed and of the Court’s intent to
dismiss the appeal for want of prosecution pursuant to Tex. R. App. P. 38.8, absent a
response from any party within ten days to show grounds for continuing the appeal.  No
response has been received as of this date.
           We have given notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to file an appellant’s brief exists, and have received none.  We
see no purpose that would be served by declining to dismiss this appeal at this stage of the
proceedings.  Pursuant to Tex. R. App. P. 38.8(a)(1), we dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
December 15, 2005

Before Barajas, C.J., McClure, and Chew, JJ.